No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 1 of
                                        69
       No. 1:17-bk-00021        Doc 777        Filed 03/24/20    Entered 03/24/20 13:31:00          Page 2 of
                                                         69

                                 Woomer, Nistendirk & Associates, PLLC



Emerald Grande, LLC                                                        Month Ended: February 29, 2020

We are enclosing the monthly operating reports for the period indicated. The report should be signed, dated and
mailed as follows:

                                                                   DUE DATE                       AMOUNT DUE

Monthly Operating Report                                              ASAP                     No payment required

  Bill Abruzzino should sign and date page 1

  Please send the signed copy to Steve Thomas to file electronically with the court




                   THIS COPY IS FOR YOUR RECORDS
          No. 1:17-bk-00021             Doc 777      Filed 03/24/20      Entered 03/24/20 13:31:00         Page 3 of
B 25C (Official Form 25C) (12/08)
                                                               69
                                    UNITED STATES BANKRUPTCY COURT
                                                __________ District of __________

In re    Emerald Grande, LLC                            ,                      Case No.   17-00021
                               Debtor
                                                                               Small Business Case under Chapter 11


                                     SMALL BUSINESS MONTHLY OPERATING REPORT

Month:        February 2020                                                 Date filed:

Line of Business:         La Quinta Hotels / Rental Real Estate             NAISC Code:     721110

IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER PENALTY OF
PERJURY THAT I HAVE EXAMINED THE FOLLOWING SMALL BUSINESS MONTHLY OPERATING REPORT AND THE
ACCOMPANYING ATTACHMENTS AND, TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE,
CORRECT AND COMPLETE.

RESPONSIBLE PARTY:



Original Signature of Responsible Party

William A. Abruzzino
Printed Name of Responsible Party

Questionnaire: (All questions to be answered on behalf of the debtor.)                                       Yes       No
1.      IS THE BUSINESS STILL OPERATING?
2.      HAVE YOU PAID ALL YOUR BILLS ON TIME THIS MONTH?
3.      DID YOU PAY YOUR EMPLOYEES ON TIME?
4.      HAVE YOU DEPOSITED ALL THE RECEIPTS FOR YOUR BUSINESS INTO THE DIP ACCOUNT
        THIS MONTH?
5.      HAVE YOU FILED ALL OF YOUR TAX RETURNS AND PAID ALL OF YOUR TAXES THIS
        MONTH
6.      HAVE YOU TIMELY FILED ALL OTHER REQUIRED GOVERNMENT FILINGS?
7.      HAVE YOU PAID ALL OF YOUR INSURANCE PREMIUMS THIS MONTH?
8.      DO YOU PLAN TO CONTINUE TO OPERATE THE BUSINESS NEXT MONTH?
9.      ARE YOU CURRENT ON YOUR QUARTERLY FEE PAYMENT TO THE U.S. TRUSTEE?
10. HAVE YOU PAID ANYTHING TO YOUR ATTORNEY OR OTHER PROFESSIONALS THIS
    MONTH?
11. DID YOU HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES THIS
    MONTH?
12. HAS THE BUSINESS SOLD ANY GOODS OR PROVIDED SERVICES OR TRANSFERRED ANY
    ASSETS TO ANY BUSINESS RELATED TO THE DIP IN ANY WAY?
13. DO YOU HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?
         No. 1:17-bk-00021           Doc 777         Filed 03/24/20          Entered 03/24/20 13:31:00   Page 4 of       Page 2
                                                               69
B 25C (Official Form 25C) (12/08)

14. HAVE YOU SOLD ANY ASSETS OTHER THAN INVENTORY THIS MONTH?
15. DID ANY INSURANCE COMPANY CANCEL YOUR POLICY THIS MONTH?
16. HAVE YOU BORROWED MONEY FROM ANYONE THIS MONTH?
17. HAS ANYONE MADE AN INVESTMENT IN YOUR BUSINESS THIS MONTH?
18. HAVE YOU PAID ANY BILLS YOU OWED BEFORE YOU FILED BANKRUPTCY?


                                                    TAXES
DO YOU HAVE ANY PAST DUE TAX RETURNS OR PAST DUE POST-PETITION TAX
OBLIGATIONS?
IF YES, PLEASE PROVIDE A WRITTEN EXPLANATION INCLUDING WHEN SUCH RETURNS WILL
BE FILED, OR WHEN SUCH PAYMENTS WILL BE MADE AND THE SOURCE OF THE FUNDS FOR
THE PAYMENT.
                                                    (Exhibit A)



                                                    INCOME
PLEASE SEPARATELY LIST ALL OF THE INCOME YOU RECEIVED FOR THE MONTH. THE LIST
SHOULD INCLUDE ALL INCOME FROM CASH AND CREDIT TRANSACTIONS. (THE U.S. TRUSTEE
MAY WAIVE THIS REQUIREMENT.)
                                                                                         TOTAL INCOME    $   86,393.63
                                     SUMMARY OF CASH ON HAND
                                        Cash on Hand at Start of Month                                   $   75,521.00
                                        Cash on Hand at           of Month                               $   82,452.61
PLEASE PROVIDE THE TOTAL AMOUNT OF CASH CURRENTLY AVAILABLE TO YOU                              TOTAL    $   82,452.61
                                                    (Exhibit B)


                                                  EXPENSES
PLEASE SEPARATELY LIST ALL EXPENSES PAID BY CASH OR BY CHECK FROM YOUR BANK
ACCOUNTS THIS MONTH. INCLUDE THE DATE PAID, WHO WAS PAID THE MONEY, THE
PURPOSE AND THE AMOUNT. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                                       TOTAL EXPENSES    $    79,462.02
                                                    (Exhibit C)


                                                CASH PROFIT
INCOME FOR THE MONTH (TOTAL FROM EXHIBIT B)                                                              $   86,393.63
EXPENSES FOR THE MONTH (TOTAL FROM EXHIBIT C)                                                            $   79,462.02
                                    (Subtract Line C from Line B)        CASH PROFIT FOR THE MONTH       $    6,931.61
         No. 1:17-bk-00021          Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 5 of    Page 3
                                                        69
B 25C (Official Form 25C) (12/08)



                                          UNPAID BILLS


PLEASE ATTACH A LIST OF ALL DEBTS (INCLUDING TAXES) WHICH YOU HAVE INCURRED
SINCE THE DATE YOU FILED BANKRUPTCY BUT HAVE NOT PAID. THE LIST MUST INCLUDE
THE DATE THE DEBT WAS INCURRED, WHO IS OWED THE MONEY, THE PURPOSE OF THE
DEBT AND WHEN THE DEBT IS DUE. (THE U.S. TRUSTEE MAY WAIVE THIS REQUIREMENT.)
                                                                         TOTAL PAYABLES $ 179,893.66
                                              (Exhibit D)


                                      MONEY OWED TO YOU
PLEASE ATTACH A LIST OF ALL AMOUNTS OWED TO YOU BY YOUR CUSTOMERS FOR WORK
YOU HAVE DONE OR THE MERCHANDISE YOU HAVE SOLD. YOU SHOULD INCLUDE WHO
OWES YOU MONEY, HOW MUCH IS OWED AND WHEN IS PAYMENT DUE. (THE U.S. TRUSTEE MAY
WAIVE THIS REQUIREMENT.)
                                                                      TOTAL RECEIVABLES $        0.00
                                              (Exhibit E)


                                      BANKING INFORMATION
PLEASE ATTACH A COPY OF YOUR LATEST BANK STATEMENT FOR EVERY ACCOUNT YOU
HAVE AS OF THE DATE OF THIS FINANCIAL REPORT OR HAD DURING THE PERIOD COVERED
BY THIS REPORT.


                                              (Exhibit F)


                                          EMPLOYEES
NUMBER OF EMPLOYEES WHEN THE CASE WAS FILED?                                                     29
NUMBER OF EMPLOYEES AS OF THE DATE OF THIS MONTHLY REPORT?                                       20


                                       PROFESSIONAL FEES
BANKRUPTCY RELATED:
PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID DURING THIS REPORTING
PERIOD?                                                                                    $    0.00
TOTAL PROFESSIONAL FEES RELATING TO THE BANKRUPTCY CASE PAID SINCE THE FILING
OF THE CASE?                                                                               $    116,650.00
NON-BANKRUPTCY RELATED:
PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID DURING THIS
REPORTING PERIOD?                                                                          $     0
TOTAL PROFESSIONAL FEES NOT RELATING TO THE BANKRUPTCY CASE PAID SINCE THE
FILING OF THE CASE?                                                                        $      0
         No. 1:17-bk-00021               Doc 777    Filed 03/24/20     Entered 03/24/20 13:31:00   Page 6 of   Page 4
                                                              69
B 25C (Official Form 25C) (12/08)




                                                PROJECTIONS


COMPARE YOUR ACTUAL INCOME AND EXPENSES TO THE PROJECTIONS FOR THE FIRST 180
DAYS OF YOUR CASE PROVIDED AT THE INITIAL DEBTOR INTERVIEW.
                                    Projected                 Actual                 Difference
INCOME                 $ See attached               $ See attached           $   See attached
EXPENSES               $ See attached               $ See attached           $ See attached
CASH PROFIT            $ See attached               $   See attached         $   See attached


TOTAL PROJECTED INCOME FOR THE NEXT MONTH:                                                         $   123,980.00
TOTAL PROJECTED EXPENSES FOR THE NEXT MONTH:                                                       $   162,961.00
TOTAL PROJECTED CASH PROFIT FOR THE NEXT MONTH:                                                    $   (38,981.00)




                                                   ADDITIONAL INFORMATION
PLEASE ATTACH ALL FINANCIAL REPORTS INCLUDING AN INCOME STATEMENT AND BALANCE SHEET
WHICH YOU PREPARE INTERNALLY.
No. 1:17-bk-00021    Doc 777    Filed 03/24/20    Entered 03/24/20 13:31:00      Page 7 of
                                          69
  Emerald Grande, LLC
  Case Number 17-00021
  Period Ending: 2/29/2020


  Attachment to Page 1 – Question 2 – Paid All Bills on Time
  Past due amounts for vendor invoices will be paid when approved by the bank.

  Attachment to Page 1 – Question 5 – Tax Returns Filed and Paid on Time and Page
  2 -Taxes

  The Summersville location B&O tax, accrued as $3,251.68 and $375.01, due in October
  and January respectively, have not been paid.
No. 1:17-bk-00021    Doc 777    Filed 03/24/20    Entered 03/24/20 13:31:00       Page 8 of
                                          69
  Case Number 17-00021
  Period Ending: 2/29/2020

  Attachment to Page 4 – Additional Information
  Balance Sheets and Profit and Loss Statements are provided for each location; La Quinta
  Inn & Suites Summersville, La Quinta Inn & Suites Elkview and Kanawha City Rental
  Real Estate. Some Balance Sheet accounts have not been analyzed and will be adjusted
  as additional information becomes available.
      No. 1:17-bk-00021                Doc 777     Filed 03/24/20            Entered 03/24/20 13:31:00           Page 9 of
Emerald Grande, LLC                                          69
Total Income
February 1, 2020 - February 29, 2020
Attachment to Pages 2 - 4

                                                 La Quinta Inns      La Quinita Inns Kanawha City, WV       Total
                                                  Elkview, WV       Summersville, WV Rental Real Estate    Income
Exhibit B - Total Income (See Deposit Detail
Report)                                                57,046.70                 -            29,346.93      86,393.63
Summary of Cash on Hand
Cash on Hand at Start of Month                          1,879.51           33,514.47          40,127.02      75,521.00
Cash on Hand at End of Month (See
Reconciliation Summary)                                 2,621.16           32,953.47          46,877.98      82,452.61
Total Cash Available                                    2,621.16           32,953.47          46,877.98      82,452.61


Exhibit C - Total Expenses (See Disbursement
Detail Report)                                         56,305.05              561.00          22,595.97      79,462.02

Cash Profit
Income for the Month (Total from Exhibit B)            57,046.70                 -            29,346.93      86,393.63
Expenses for the Month (Total from Exhibt C)           56,305.05              561.00          22,595.97      79,462.02
Cash Profit for the Month                                 741.65             (561.00)          6,750.96       6,931.61

Total Payables (See A/P Aging Summary Post-
Petition)                                            104,186.90            63,559.14          12,147.62     179,893.66

Total Receivables                                            -                   -                  -               -

Employees
Number of Employees When Case was Filed                     5.00               24.00                -            29.00
Number of Employees as of Date of this Monthly
Report                                                     20.00                 -                  -            20.00

Professional Fees
Bankruptcy Related
Professional Fees Relating to Bankruptcy Paid
During Period                                                -                   -                  -               -
Professional Fees Relating to Bankruptcy Paid
Since Filing Case                                      47,500.00           48,000.00          21,150.00     116,650.00

Non-Bankruptcy Related
Professional Fees Not Relating to Bankruptcy
Paid During Period                                           -                   -                  -               -
Professional Fees Not Relating to Bankruptcy
Paid Since Filing Case                                       -                   -                  -               -

Projections
Income Projected                                       88,698.00                 -            29,256.00     117,954.00
Expenses Projected                                     78,296.00                 -            30,353.00     108,649.00
Cash Profit Projected                                  10,402.00                 -            (1,097.00)      9,305.00

Income Actual                                          57,046.70                 -            29,346.93      86,393.63
Expenses Actual                                        56,305.05              561.00          22,595.97      79,462.02
Cash Profit Actual                                        741.65             (561.00)          6,750.96       6,931.61

Income Difference                                     (31,651.30)                -                90.93     (31,560.37)
Expenses Difference                                   (21,990.95)             561.00          (7,757.03)    (29,186.98)
Cash Profit Difference                                 (9,660.35)            (561.00)          7,847.96      (2,373.39)
10:31 AM                      No. 1:17-bk-00021              La Quinta
                                                         Doc 777  FiledInns & SuitesEntered
                                                                         03/24/20    - Elkview, WV
                                                                                             03/24/20 13:31:00                 Page 10 of
03/19/20                                                           Deposit Detail Report
                                                                              69
Cash Basis                                                                     February 2020

             Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

Feb 20
      Deposit       02/03/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   338.24
      Deposit       02/03/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/03/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   737.36
      Deposit       02/03/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/03/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                       99.80
      Deposit       02/03/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   619.72
      Deposit       02/04/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 8,644.24
      Deposit       02/04/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,078.25
      Deposit       02/04/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            8.25
      Deposit       02/04/2020          Cash ...    Report Date on 01-28-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           13.50
      Deposit       02/04/2020          Cash ...    Report Date on 01-29-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            2.50
      Deposit       02/04/2020          Cash ...    Report Date on 01-30-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                115.84
      Deposit       02/04/2020          Cash ...    Report Date on 01-31-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/04/2020          Cash ...    Report Date on 01-31-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           12.50
      Deposit       02/04/2020          Cash ...    Report Date on 02-01-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                296.35
      Deposit       02/04/2020          Cash ...    Report Date on 02-02-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/04/2020          Cash ...    Report Date on 02-02-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/04/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           14.00
      Deposit       02/04/2020          Cash ...    Report Date on 02-03-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/05/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   564.13
      Deposit       02/05/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/05/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   315.79
      Deposit       02/05/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/06/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   815.87
      Deposit       02/06/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/06/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   110.66
      Deposit       02/06/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/07/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   925.67
      Deposit       02/07/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/10/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                       97.58
      Deposit       02/10/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/10/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,630.30
      Deposit       02/10/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/10/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                       97.58
      Deposit       02/10/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/11/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   463.04
      Deposit       02/11/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/11/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   963.56
      Deposit       02/11/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/11/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,915.96
      Deposit       02/11/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/12/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   361.04
      Deposit       02/12/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/12/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,765.59
      Deposit       02/12/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/13/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,000.17

                                                                                                                                                                      Page 1
10:31 AM                      No. 1:17-bk-00021              La Quinta
                                                         Doc 777  FiledInns & SuitesEntered
                                                                         03/24/20    - Elkview, WV
                                                                                             03/24/20 13:31:00                 Page 11 of
03/19/20                                                           Deposit Detail Report
                                                                              69
Cash Basis                                                                     February 2020

             Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

      Deposit       02/13/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           9.00
      Deposit       02/14/2020          Cash ...    Report Date on 02-04-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           6.50
      Deposit       02/14/2020          Cash ...    Report Date on 02-05-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           3.00
      Deposit       02/14/2020          Cash ...    Report Date on 02-06-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                114.80
      Deposit       02/14/2020          Cash ...    Report Date on 02-07-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/14/2020          Cash ...    Report Date on 02-07-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                128.58
      Deposit       02/14/2020          Cash ...    Report Date on 02-08-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/14/2020          Cash ...    Report Date on 02-08-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                214.50
      Deposit       02/14/2020          Cash ...    Report Date on 02-09-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/14/2020          Cash ...    Report Date on 02-09-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           2.50
      Deposit       02/14/2020          Cash ...    Report Date on 02-10-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           4.50
      Deposit       02/14/2020          Cash ...    Report Date on 02-11-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                353.84
      Deposit       02/14/2020          Cash ...    Report Date on 02-12-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/14/2020          Cash ...    Report Date on 02-12-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                112.38
      Deposit       02/14/2020          Cash ...    Report Date on 02-13-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/14/2020          Cash ...    Report Date on 02-13-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/14/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   987.78
      Deposit       02/14/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/17/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   168.00
      Deposit       02/17/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/18/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,332.10
      Deposit       02/18/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/18/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   221.76
      Deposit       02/18/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/18/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   707.14
      Deposit       02/18/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/18/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,125.53
      Deposit       02/18/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/18/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 3,681.39
      Deposit       02/18/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/18/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,858.88
      Deposit       02/18/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/19/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   600.85
      Deposit       02/19/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/19/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   116.48
      Deposit       02/19/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/20/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,845.09
      Deposit       02/20/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/20/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   116.48
      Deposit       02/20/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/21/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,074.56
      Deposit       02/21/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   110.88
      Deposit       02/24/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   210.68
      Deposit       02/24/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483

                                                                                                                                                                      Page 2
10:31 AM                      No. 1:17-bk-00021              La Quinta
                                                         Doc 777  FiledInns & SuitesEntered
                                                                         03/24/20    - Elkview, WV
                                                                                             03/24/20 13:31:00                 Page 12 of
03/19/20                                                           Deposit Detail Report
                                                                              69
Cash Basis                                                                     February 2020

             Type      Date       Num    Name                  Memo                           Account            Class   Clr                  Split               Debit

      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            9.50
      Deposit       02/24/2020          Cash ...    Report Date on 02-14-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            5.00
      Deposit       02/24/2020          Cash ...    Report Date on 02-15-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue           26.00
      Deposit       02/24/2020          Cash        Report Date on 02-16-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            8.50
      Deposit       02/24/2020          Cash ...    Report Date on 02-17-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41004 · Gift Shop/Pantry Revenue            3.50
      Deposit       02/24/2020          Cash ...    Report Date on 02-18-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                113.84
      Deposit       02/24/2020          Cash ...    Report Date on 02-19-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/24/2020          Cash ...    Report Date on 02-19-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                118.48
      Deposit       02/24/2020          Cash ...    Report Date on 02-20-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/24/2020          Cash ...    Report Date on 02-20-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     -SPLIT-                                113.34
      Deposit       02/24/2020          Cash ...    Report Date on 02-21-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/24/2020          Cash ...    Report Date on 02-21-20   41004 · Gift Shop/Pantry Revenue                 10525 · DDA UB OP 9483
      Deposit       02/24/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                        5.50
      Deposit       02/24/2020          Cash ...    Report Date on 02-22-20   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/25/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,445.80
      Deposit       02/25/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/25/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   102.50
      Deposit       02/25/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/25/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 2,611.98
      Deposit       02/25/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/25/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 4,329.49
      Deposit       02/25/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/26/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,477.04
      Deposit       02/26/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/26/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   115.97
      Deposit       02/26/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/27/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                 1,767.45
      Deposit       02/27/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/28/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   204.64
      Deposit       02/28/2020          Ameri...    Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483
      Deposit       02/28/2020                      Deposit                   10525 · DDA UB OP 9483                     X     41000 · Room Revenue                   473.48
      Deposit       02/28/2020          La Qui...   Deposit                   41000 · Room Revenue                             10525 · DDA UB OP 9483

Feb 20                                                                                                                                                             57,046.70




                                                                                                                                                                      Page 3
1:30 PM                No. 1:17-bk-00021   La Quinta
                                           Doc       Inn &03/24/20
                                               777 Filed   Suites - Summersville,  WV13:31:00
                                                                     Entered 03/24/20             Page 13 of
                                                               69
                                                   Deposit Detail Report
03/19/20
Cash Basis                                                February 2020

                Type       Date    Num         Name         Memo          Account     Class     Clr     Split   Debit
       Feb 20
       Feb 20




                                                                                                                        Page 1
1:50 PM                       No. 1:17-bk-00021        Doc 777          Filed Kanawha
                                                                              03/24/20 City
                                                                                        Entered 03/24/20 13:31:00                   Page 14 of
                                                                                   69
                                                                        Deposit Detail Report
03/19/20
Cash Basis                                                                      February 2020

                       Type        Date      Num                 Name               Memo                 Account          Class   Clr        Split         Debit
       Feb 20
             Deposit           02/04/2020                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-             13,606.22
             Deposit           02/04/2020   5712       Fujiyama Restaurant      February 202...    Rental Income                        DDA FBOC K...
             Deposit           02/04/2020   5712       Fujiyama Restaurant      February 202...    CAM Income                           DDA FBOC K...
             Deposit           02/04/2020   5712       Fujiyama Restaurant      February 202...    Insurance Income                     DDA FBOC K...
             Deposit           02/04/2020   5712       Fujiyama Restaurant      February 202...    Property Tax Income                  DDA FBOC K...
             Deposit           02/11/2020                                       Deposit            DDA FBOC KAN 11...             X     Tenant Reimbu...       700.00
             Deposit           02/11/2020   14311      LaCarretta Mexican ...   February 202...    Tenant Reimbursem...                 DDA FBOC K...
             Deposit           02/26/2020                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              8,094.90
             Deposit           02/26/2020   14330      LaCarretta Mexican ...   March 2020 R...    Rental Income                        DDA FBOC K...
             Deposit           02/26/2020   14330      LaCarretta Mexican ...   March 2020 C...    CAM Income                           DDA FBOC K...
             Deposit           02/26/2020   14330      LaCarretta Mexican ...   March 2020 I...    Insurance Income                     DDA FBOC K...
             Deposit           02/26/2020   14330      LaCarretta Mexican ...   March 2020 P...    Property Tax Income                  DDA FBOC K...
             Deposit           02/27/2020                                       Deposit            DDA FBOC KAN 11...             X     -SPLIT-              6,945.81
             Deposit           02/27/2020   65833...   Verizon                  March 2020 R...    Rental Income                        DDA FBOC K...
             Deposit           02/27/2020   65833...   Verizon                  March 2020 C...    CAM Income                           DDA FBOC K...
             Deposit           02/27/2020   65833...   Verizon                  March 2020 I...    Insurance Income                     DDA FBOC K...
             Deposit           02/27/2020   65833...   Verizon                  March 2020 P...    Property Tax Income                  DDA FBOC K...
             Deposit           02/27/2020   65833...   Verizon                  Insurance and...   Tenant Reimbursem...                 DDA FBOC K...

       Feb 20                                                                                                                                               29,346.93




                                                                                                                                                                        Page 1
10:31 AM                      No. 1:17-bk-00021              La Quinta
                                                         Doc 777  FiledInns & SuitesEntered
                                                                         03/24/20    - Elkview, WV
                                                                                             03/24/20 13:31:00                        Page 15 of
03/19/20                                                       Disbursement Detail Report
                                                                              69
Cash Basis                                                                    As of February 29, 2020

             Type          Date       Num                Name                             Memo                 Class   Clr                    Split                   Credit
   10525 · DDA UB OP 9483
      Bill Pmt -Check   02/01/2020   2246   Mountain Metro Management, L...     Management Fee February ...            X     20300 · Accounts Payable-Post Petition     1,750.00
      Check             02/01/2020   2224   Gordon Food Service Inc             Cost of Food                           X     73250 · Cost of Food                         215.72
      Deposit           02/03/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/03/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/03/2020                                              Deposit                                X     41000 · Room Revenue
      Check             02/03/2020   DEB    American Express                    Credit Card Processing Fee             X     76701 · American Express                       7.95
      Check             02/03/2020   DEB    Merchant Services                   Credit Card Processing Fee             X     76703 · Merchant Services                     34.28
      Deposit           02/04/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/04/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/04/2020                                              Deposit                                X     41000 · Room Revenue
      Check             02/04/2020   DEB    Paymentech Fee                      Credit Card Processing Fee             X     76700 · Credit Card Processing Fees        1,702.98
      Check             02/04/2020   2251   Jerry Melton                        Landscaping January 2020               X     78113 · Landscaping-Grounds-Roads            550.00
      Bill Pmt -Check   02/04/2020   2247   Waste Management 1788-7             6669909-1788-0                         X     20300 · Accounts Payable-Post Petition       456.18
      Deposit           02/04/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/04/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/04/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/04/2020                                              Deposit                                X     -SPLIT-
      Deposit           02/04/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/04/2020                                              Deposit                                X     -SPLIT-
      Deposit           02/04/2020                                              Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Check             02/05/2020   DEB    American Express                    Credit Card Processing Fee             X     76701 · American Express                      60.27
      Deposit           02/05/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/05/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/06/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/06/2020                                              Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   02/06/2020   2248   U.S. Trustee                        241-17-00021 4th Quarter ...           X     20300 · Accounts Payable-Post Petition     2,773.88
      Check             02/06/2020   2252   Advance Auto Parts                  Van Battery                            X     78953 · Vehicle Expense                      192.91
      Deposit           02/07/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/10/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/10/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/10/2020                                              Deposit                                X     41000 · Room Revenue
      Check             02/10/2020   2253   Brooke Armentrout                   Petty Cash                             X     121 · Petty Cash                             250.00
      Deposit           02/11/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/11/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/11/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/12/2020                                              Deposit                                X     41000 · Room Revenue
      Deposit           02/12/2020                                              Deposit                                X     41000 · Room Revenue
      Check             02/12/2020   2259   Sam's Club                          Cost of Food                           X     73250 · Cost of Food                         831.75
      Deposit           02/13/2020                                              Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   02/13/2020   2249   AAA Carolina                        CTS203529905                           *     20300 · Accounts Payable-Post Petition        28.08
      Bill Pmt -Check   02/13/2020   2250   ALE Solutions, Inc.                 H1-48C0050G1                           *     20300 · Accounts Payable-Post Petition        43.80
      Bill Pmt -Check   02/13/2020   2260   Expedia Inc.                        2040031167                             X     20300 · Accounts Payable-Post Petition       264.03
      Bill Pmt -Check   02/13/2020   2261   World Travel Service Inc.           CTS203481930                           *     20300 · Accounts Payable-Post Petition       166.40
      Bill Pmt -Check   02/13/2020   2262   West Virginia American Water        1028-220020799665, Servi...            X     20300 · Accounts Payable-Post Petition     1,458.82
      Bill Pmt -Check   02/13/2020   EFT    FedEx                                                                      X     20300 · Accounts Payable-Post Petition       114.16
      Check             02/14/2020   EFT    Paychex Payroll Taxes               Payroll Taxes                          X     66255 · Payroll Taxes                      3,435.41
      Check             02/14/2020   DEB    Paychex                             Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               287.53

                                                                                                                                                                          Page 1
10:31 AM                      No. 1:17-bk-00021             La Quinta
                                                        Doc 777  FiledInns & SuitesEntered
                                                                        03/24/20    - Elkview, WV
                                                                                            03/24/20 13:31:00                            Page 16 of
03/19/20                                                      Disbursement Detail Report
                                                                             69
Cash Basis                                                                       As of February 29, 2020

             Type          Date       Num                 Name                               Memo                 Class   Clr                    Split                   Credit
      Check             02/14/2020   6111   Ashely Anderson                        Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              402.16
      Check             02/14/2020   6112   Aderra Derrix                          Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              309.55
      Check             02/14/2020   6113   Ashley Gorman                          Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              334.14
      Check             02/14/2020   6114   Tessa Hayes                            Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              385.50
      Check             02/14/2020   6115   Dorothea Smith                         Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              279.58
      Check             02/14/2020   6116   Erica Wilson                           Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              216.16
      Check             02/14/2020   6117   Cornelia Briscoe                       Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              473.54
      Check             02/14/2020   6118   Jessica Evans                          Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              495.54
      Check             02/14/2020   6119   Kristen McKown                         Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              557.92
      Check             02/14/2020   6120   Bethany Roush                          Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              535.58
      Check             02/14/2020   6121   Jerry Melton                           Wages from 01-26-20 to 02...           X     66235 · Salaries - Maintenance             1,001.39
      Check             02/14/2020   6122   Charles Revels                         Wages from 01-26-20 to 02...           X     66235 · Salaries - Maintenance               895.91
      Check             02/14/2020   6123   Kenneth Morrison                       Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              534.45
      Check             02/14/2020   6124   Christy Nicholson                      Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              586.20
      Check             02/14/2020   6125   Stacy Thompson                         Wages from 01-26-20 to 02...           X     66120 · Salaries - Front Office              516.94
      Check             02/14/2020   6126   Brooke Armentrout                      Wages from 01-26-20 to 02...           X     66100 · Salaries - General Management      1,052.18
      Check             02/14/2020   6127   Helen Shaffer                          Wages from 01-26-20 to 02...           X     66110 · Salaries - F&B                       557.04
      Check             02/14/2020   6128   Terri O'Brien                          Wages from 01-26-20 to 02...           X     66115 · Salaries - Housekeeping              417.14
      Check             02/14/2020   6129   Garrett Abruzzino                      Wages from 01-26-20 to 02...           X     66100 · Salaries - General Management      1,048.71
      Check             02/14/2020   2254   Brooke Armentrout                      Petty Cash                             X     121 · Petty Cash                             226.97
      Deposit           02/14/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/14/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/14/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/14/2020                                                 Deposit                                X     -SPLIT-
      Deposit           02/14/2020                                                 Deposit                                X     -SPLIT-
      Deposit           02/14/2020                                                 Deposit                                X     -SPLIT-
      Deposit           02/14/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/14/2020                                                 Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/14/2020                                                 Deposit                                X     -SPLIT-
      Deposit           02/14/2020                                                 Deposit                                X     -SPLIT-
      Deposit           02/14/2020                                                 Deposit                                X     41000 · Room Revenue
      Check             02/14/2020   DEB    Paychex                                Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               148.40
      Deposit           02/17/2020                                                 Deposit                                X     41000 · Room Revenue
      Deposit           02/18/2020                                                 Deposit                                X     41000 · Room Revenue
      Deposit           02/18/2020                                                 Deposit                                X     41000 · Room Revenue
      Deposit           02/18/2020                                                 Deposit                                X     41000 · Room Revenue
      Deposit           02/18/2020                                                 Deposit                                X     41000 · Room Revenue
      Deposit           02/18/2020                                                 Deposit                                X     41000 · Room Revenue
      Deposit           02/18/2020                                                 Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   02/18/2020   EFT    West Virginia State Tax Depart...      2302-4044                              X     20300 · Accounts Payable-Post Petition     4,455.75
      Bill Pmt -Check   02/18/2020   EFT    West Virginia State Tax Depart...      2302-4044                              X     20300 · Accounts Payable-Post Petition         0.11
      Bill Pmt -Check   02/18/2020   EFT    West Virginia State Tax Depart...      2302-4044                              X     20300 · Accounts Payable-Post Petition        12.94
      Bill Pmt -Check   02/18/2020   2263   Kanawha County Sheriff Occup...        Occupancy Tax January 20...            X     20300 · Accounts Payable-Post Petition     4,455.75
      Bill Pmt -Check   02/18/2020   2264   Elk Valley Public Service District     Acct #613-5555-01                      X     20300 · Accounts Payable-Post Petition       861.51
      Bill Pmt -Check   02/18/2020   2265   Velocity                               172593                                 X     20300 · Accounts Payable-Post Petition        33.31
      Bill Pmt -Check   02/18/2020   2266   Johnson Controls Fire Protectio...     953.48                                 X     20300 · Accounts Payable-Post Petition       953.48
      Bill Pmt -Check   02/18/2020   2267   IPFS Corporation                       PAP-925216, Payment #7                 X     20300 · Accounts Payable-Post Petition     1,376.44
      Bill Pmt -Check   02/18/2020   2268   West Virginia American Water           1028-220028176181, Servi...            X     20300 · Accounts Payable-Post Petition       109.45

                                                                                                                                                                             Page 2
10:31 AM                      No. 1:17-bk-00021              La Quinta
                                                         Doc 777  FiledInns & SuitesEntered
                                                                         03/24/20    - Elkview, WV
                                                                                             03/24/20 13:31:00                         Page 17 of
03/19/20                                                       Disbursement Detail Report
                                                                              69
Cash Basis                                                                     As of February 29, 2020

             Type          Date       Num                Name                              Memo                 Class   Clr                    Split                   Credit
      Deposit           02/19/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/19/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/20/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/20/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/21/2020                                               Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   02/21/2020   2269   Bossie Electric, Inc.                17134                                  *     20300 · Accounts Payable-Post Petition       978.01
      Bill Pmt -Check   02/21/2020   2270   Golden Malted                        I33231B5IJ93                           X     20300 · Accounts Payable-Post Petition       135.00
      Bill Pmt -Check   02/21/2020   2271   HD Supply Facilities Maintenance     6107537                                X     20300 · Accounts Payable-Post Petition       475.21
      Bill Pmt -Check   02/21/2020   2272   Cintas Corporation                   4042310116                             *     20300 · Accounts Payable-Post Petition       388.62
      Bill Pmt -Check   02/21/2020   2273   Frontier 1114                        304-965-9200-053111-4                  X     20300 · Accounts Payable-Post Petition     1,414.30
      Deposit           02/24/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/24/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/24/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/24/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/24/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/24/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/24/2020                                               Deposit                                X     41004 · Gift Shop/Pantry Revenue
      Deposit           02/24/2020                                               Deposit                                X     -SPLIT-
      Deposit           02/24/2020                                               Deposit                                X     -SPLIT-
      Deposit           02/24/2020                                               Deposit                                X     -SPLIT-
      Deposit           02/24/2020                                               Deposit                                X     41000 · Room Revenue
      Check             02/24/2020   2255   Sam's Club                           Cost of Food                           X     73250 · Cost of Food                         645.39
      Deposit           02/25/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/25/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/25/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/25/2020                                               Deposit                                X     41000 · Room Revenue
      Bill Pmt -Check   02/25/2020   EFT    FedEx                                                                       X     20300 · Accounts Payable-Post Petition        67.24
      Deposit           02/26/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/26/2020                                               Deposit                                X     41000 · Room Revenue
      Deposit           02/27/2020                                               Deposit                                X     41000 · Room Revenue
      Check             02/27/2020   2256   Brooke Armentrout                    Petty Cash                             X     121 · Petty Cash                             378.73
      Check             02/28/2020   DEB    Paychex                              Payroll Processing Fee                 X     69762 · Payroll Fees - Paychex               287.53
      Check             02/28/2020   EFT    Paychex Payroll Taxes                Payroll Taxes                          X     66255 · Payroll Taxes                      3,319.64
      Check             02/28/2020   6130   Ashely Anderson                      Wages from 02-09-20 to 02...           *     66115 · Salaries - Housekeeping              452.25
      Check             02/28/2020   6131   Aderra Derrix                        Wages from 02-09-20 to 02...           *     66115 · Salaries - Housekeeping              327.84
      Check             02/28/2020   6132   Ashley Gorman                        Wages from 02-09-20 to 02...           *     66115 · Salaries - Housekeeping              287.22
      Check             02/28/2020   6133   Tessa Hayes                          Wages from 02-09-20 to 02...           *     66115 · Salaries - Housekeeping              482.14
      Check             02/28/2020   6134   Dorothea Smith                       Wages from 02-09-20 to 02...           *     66115 · Salaries - Housekeeping              297.37
      Check             02/28/2020   6135   Erica Fields                         Wages from 02-09-20 to 02...           *     66120 · Salaries - Front Office              222.98
      Check             02/28/2020   6136   Cornelia Briscoe                     Wages from 02-09-20 to 02...                 66120 · Salaries - Front Office              486.83
      Check             02/28/2020   6137   Jessica Evans                        Wages from 02-09-20 to 02...           *     66120 · Salaries - Front Office              495.92
      Check             02/28/2020   6138   Kristen McKown                       Wages from 02-09-20 to 02...           X     66120 · Salaries - Front Office              500.73
      Check             02/28/2020   6139   Bethany Roush                        Wages from 02-09-20 to 02...           *     66120 · Salaries - Front Office              484.81
      Check             02/28/2020   6140   Jerry Melton                         Wages from 02-09-20 to 02...           *     66235 · Salaries - Maintenance               816.56
      Check             02/28/2020   6141   Charles Revels                       Wages from 02-09-20 to 02...           *     66235 · Salaries - Maintenance               723.21
      Check             02/28/2020   6142   Kenneth Morrison                     Wages from 02-09-20 to 02...           *     66120 · Salaries - Front Office              576.05
      Check             02/28/2020   6143   Christy Nicholson                    Wages from 02-09-20 to 02...           *     66120 · Salaries - Front Office              709.69
      Check             02/28/2020   6144   Stacy Thompson                       Wages from 02-09-20 to 02...           *     66120 · Salaries - Front Office              579.95

                                                                                                                                                                           Page 3
10:31 AM                          No. 1:17-bk-00021          La Quinta
                                                         Doc 777  FiledInns & SuitesEntered
                                                                         03/24/20    - Elkview, WV
                                                                                             03/24/20 13:31:00                Page 18 of
03/19/20                                                       Disbursement Detail Report
                                                                              69
Cash Basis                                                            As of February 29, 2020

             Type           Date        Num               Name                    Memo                 Class   Clr                    Split                  Credit
      Check              02/28/2020    6145   Brooke Armentrout         Wages from 02-09-20 to 02...           X     66100 · Salaries - General Management     1,052.20
      Check              02/28/2020    6146   Helen Shaffer             Wages from 02-09-20 to 02...           *     66110 · Salaries - F&B                      513.32
      Check              02/28/2020    6147   Terri O'Brien             Wages from 02-09-20 to 02...           *     66115 · Salaries - Housekeeping             299.70
      Check              02/28/2020    6148   Garrett Abruzzino         Wages from 02-09-20 to 02...           X     66100 · Salaries - General Management     1,048.72
      Deposit            02/28/2020                                     Deposit                                X     41000 · Room Revenue
      Deposit            02/28/2020                                     Deposit                                X     41000 · Room Revenue

   Total 10525 · DDA UB OP 9483                                                                                                                               56,305.05

TOTAL                                                                                                                                                         56,305.05




                                                                                                                                                                 Page 4
1:30 PM                           No. 1:17-bk-00021     La Quinta
                                                        Doc       Inn &03/24/20
                                                            777 Filed   Suites - Summersville,  WV13:31:00
                                                                                  Entered 03/24/20                            Page 19 of
                                                                            69
                                                             Disbursement Detail Report
03/19/20
Cash Basis                                                          As of February 29, 2020

             Type             Date        Num          Name                  Memo                  Class   Clr                     Split               Credit
   10525 · DDA UB OP 6222
      Check               02/04/2020     DEB    Paymentech Fee    Credit Card Processing Fee               X     76700 · Credit Card Processing Fees          1.25
      Check               02/10/2020     DEB    Paychex Payroll   W-2 Processing/Quarter/Year...           X     69762 · Payroll Fees - Paychex             559.75

   Total 10525 · DDA UB OP 6222                                                                                                                             561.00

TOTAL                                                                                                                                                       561.00




                                                                                                                                                            Page 1
1:50 PM                      No. 1:17-bk-00021      Doc 777      Filed Kanawha
                                                                       03/24/20 City
                                                                                 Entered 03/24/20 13:31:00                       Page 20 of
                                                                            69
                                                              Disbursement Detail Report
03/19/20
Cash Basis                                                              As of February 29, 2020

             Type            Date     Num              Name                             Memo                   Class   Clr                 Split              Credit
   DDA FBOC KAN 1192
     Bill Pmt -Check    02/01/2020   1195   Mountain Metro Managemen...    Management Fee February 2020                X     Accounts payable-Post Petition       850.00
     Bill Pmt -Check    02/03/2020   DEB    Premier Bank                   330005                                      X     Accounts payable-Post Petition    15,936.29
     Deposit            02/04/2020                                         Deposit                                     X     -SPLIT-
     Bill Pmt -Check    02/06/2020   1196   U.S. Trustee                   241-17-00021 4th QRT 2019                   X     Accounts payable-Post Petition       794.00
     Bill Pmt -Check    02/06/2020   EFT    Charleston Taxes and Fees      Account #25446, 4th Qrt 2019 ...            X     Accounts payable-Post Petition       934.19
     Bill Pmt -Check    02/11/2020   EFT    B&O Tax E-Check Fee            B&O E-Check Fee                             X     Accounts payable-Post Petition         1.49
     Deposit            02/11/2020                                         Deposit                                     X     Tenant Reimbursements
     Bill Pmt -Check    02/13/2020   1197   Jerry Melton                   Replacing Gate on Dumpster                  X     Accounts payable-Post Petition        730.00
     Bill Pmt -Check    02/18/2020   EFT    Premier Bank                   Principal Payment to repay R/E...           X     Accounts payable-Post Petition      3,350.00
     Deposit            02/26/2020                                         Deposit                                     X     -SPLIT-
     Deposit            02/27/2020                                         Deposit                                     X     -SPLIT-

   Total DDA FBOC KAN 1192                                                                                                                                     22,595.97

TOTAL                                                                                                                                                          22,595.97




                                                                                                                                                                   Page 1
3:41 PM    No. 1:17-bk-00021         DocLa777
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     03/24/20    - Elkview, WV 13:31:00
                                                                        03/24/20                    Page 21 of
                                                          69
                                       A/P Aging Summary Post-Petition
03/19/20
                                                 As of February 29, 2020

                                                 Current      1 - 30     31 - 60     61 - 90      > 90        TOTAL
          Allbridge                               2,492.53        0.00        0.00       0.00        0.00      2,492.53
          Appalachian Power                      10,970.87        0.00        0.00       0.00        0.00     10,970.87
          AT&T OneNet Service                        16.67        0.00        0.00       0.00        0.00         16.67
          Bankers Insurance                           0.00        0.00        0.00       0.00       (0.10)        (0.10)
          DC Elevator                                 0.00        0.00        0.00       0.00    2,565.20      2,565.20
          Dodson Pest Control                         0.00        0.00        0.00       0.00      848.00        848.00
          EcoLab 9795                             1,439.68        0.00        0.00       0.00        0.00      1,439.68
          Ecolab Food Safety Specialties             40.70        0.00        0.00       0.00        0.00         40.70
          Elk Valley Public Service District        552.96        0.00        0.00       0.00        0.00        552.96
          Frontier 0506144                            0.00      827.41        0.00       0.00        0.00        827.41
          Gordon Food Service Inc                     0.00      462.13        0.00       0.00        0.00        462.13
          HD Supply Facilities Maintenance          696.71        0.00        0.00       0.00     (569.36)       127.35
          Kanawha County Sheriff Occupancy Tax    2,026.42        0.00        0.00       0.00        0.00      2,026.42
          La Quinta Franchising LLC               8,421.88   13,882.92   20,305.49       0.00   31,650.18     74,260.47
          Mountaineer Gas Company 9374              456.15        0.00        0.00       0.00        0.00        456.15
          Royal Cup Coffee                           22.26        0.00        0.00       0.00        0.00         22.26
          U.S. Trustee                                0.00    3,509.00        0.00       0.00        0.00      3,509.00
          Waste Management 1788-7                   363.15        0.00        0.00       0.00        0.00        363.15
          West Virginia American Water            1,172.49        0.00        0.00       0.00        0.00      1,172.49
          West Virginia State Tax Department      2,033.56        0.00        0.00       0.00        0.00      2,033.56

    TOTAL                                        30,706.03   18,681.46   20,305.49       0.00   34,493.92    104,186.90




                                                                                                                      Page 1
3:48 PM    No. 1:17-bk-00021         La Quinta
                                     Doc       Inn &03/24/20
                                         777 Filed   Suites - Summersville,  WV13:31:00
                                                               Entered 03/24/20                         Page 22 of
                                                         69
                                       A/P Aging Summary-Post Petition
03/19/20
                                                   As of February 29, 2020

                                                    Current    1 - 30     31 - 60    61 - 90     > 90       TOTAL
             Allbridge                                  0.00       0.00       0.00       0.00    2,537.34    2,537.34
             In The Swim                                0.00       0.00       0.00       0.00     -212.94     -212.94
             Johnson Controls Fire Protection LP        0.00       0.00       0.00       0.00    2,505.00    2,505.00
             La Quinta Franchising, LLC                 0.00       0.00       0.00       0.00   66,327.14   66,327.14
             Link Media Outdoor                         0.00       0.00       0.00       0.00    1,500.00    1,500.00
             Onity United Technologies                  0.00       0.00       0.00       0.00   -9,097.39   -9,097.39
             West Virginia Tax Department               0.00       0.00       0.00       0.00       -0.01       -0.01

           TOTAL                                        0.00       0.00       0.00       0.00   63,559.14   63,559.14




                                                                                                                        Page 1
2:21 PM    No. 1:17-bk-00021         Doc 777  Filed Kanawha
                                                    03/24/20 City
                                                              Entered 03/24/20 13:31:00                Page 23 of
                                                         69
                                        A/P Aging Summary Post-Petition
03/19/20
                                                   As of February 29, 2020

                                                    Current    1 - 30    31 - 60    61 - 90     > 90       TOTAL
             Appalachian Power 844-1-9                147.62      0.00       0.00      0.00        0.00      147.62
             Kanawha County Sheriff Property Tax        0.00      0.00       0.00      0.00        0.00        0.00
             Plaza Management, LLC-SC                   0.00      0.00       0.00      0.00   12,000.00   12,000.00

           TOTAL                                      147.62      0.00       0.00      0.00   12,000.00   12,147.62




                                                                                                                      Page 1
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 24 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 25 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 26 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 27 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 28 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 29 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 30 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 31 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 32 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 33 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 34 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 35 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 36 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 37 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 38 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 39 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 40 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 41 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 42 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 43 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 44 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 45 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 46 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 47 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 48 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 49 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 50 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 51 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 52 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 53 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 54 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 55 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 56 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 57 of
                                         69
10:22 AMNo.     1:17-bk-00021        DocLa777
                                           Quinta  Inns
                                               Filed    & SuitesEntered
                                                     03/24/20    - Elkview, WV 13:31:00
                                                                        03/24/20                                Page 58 of
                                                          69
                                                   Balance Sheet
03/20/20
Accrual Basis                                           As of February 29, 2020

                                                                                  Jan 31, 20       Feb 29, 20
                     ASSETS
                       Current Assets
                         Checking/Savings
                            10525 · DDA UB OP 9483                                    1,879.51         2,621.16

                          Total Checking/Savings                                      1,879.51         2,621.16

                          Other Current Assets
                            121 · Petty Cash                                           6,808.77             0.00
                            12455.1 · Due To Due From - CLA                       (1,813,351.33)   (1,813,351.33)
                            12455.4 · Due to Due From - FMT                          270,494.93       270,494.93
                            12455.6 · Due to Due From - MGT                           (3,000.00)       (3,000.00)
                            12455.7 · Due to Due From - SUM                         (200,914.08)     (200,914.08)
                            12456.3 · Due to Due from - SUM DIP                      (16,550.00)      (16,550.00)
                            12456.4 · Due to Due From - KAN                           50,289.21        50,289.21
                            15102 · Prepaid Insurance                                 24,946.15        21,743.74

                          Total Other Current Assets                              (1,681,276.35)   (1,691,287.53)

                       Total Current Assets                                       (1,679,396.84)   (1,688,666.37)

                       Fixed Assets
                          Franchise Fee EG CIS Elkview                                10,000.00        10,000.00
                          17000 · Accum Amort EG CIS Elkview                         (22,322.09)      (22,457.17)
                          17100 · Furniture, Fixtures & Equipment                  1,365,308.42     1,365,308.42
                          17110 · Land EG CIS Elkview                                402,500.00       402,500.00
                          17125 · Accum Depr EG CIS Elkview                       (3,521,063.44)   (3,530,255.52)
                          17130 · Building & Improvements                          4,260,164.81     4,260,164.81
                          77900.8 · Franchise Fee Deposits                            32,500.00        32,500.00

                       Total Fixed Assets                                         2,527,087.70     2,517,760.54

                       Other Assets
                         17800.1 · Loan Fees - CB&T 132510409870                     28,241.55        28,241.55
                         17800.2 · Loan Fees - CB&T 132510409872                        258.20           258.20
                         17800.3 · Loan Fees - CB&T 21426                            12,875.13        12,875.13

                       Total Other Assets                                            41,374.88        41,374.88

                     TOTAL ASSETS                                                   889,065.74       870,469.05

                     LIABILITIES & EQUITY
                        Liabilities
                           Current Liabilities
                               Accounts Payable
                                  20200 · Accounts Payable-Pre-Petition             366,475.72       366,475.72
                                  20300 · Accounts Payable-Post Petition             78,063.06       104,186.90

                             Total Accounts Payable                                 444,538.78       470,662.62

                             Other Current Liabilities
                               Due to Bill Amruzzino                                  3,100.00         3,100.00
                               22430 · Property Taxes Payable                       196,616.27       203,461.24
                               22470 · Accrued Expenses                               5,702.88         1,597.00

                             Total Other Current Liabilities                        205,419.15       208,158.24

                          Total Current Liabilities                                 649,957.93       678,820.86

                          Long Term Liabilities
                            30502 · N/P Carter Bank & Trust 21426                 5,028,512.79     5,028,512.79

                          Total Long Term Liabilities                             5,028,512.79     5,028,512.79

                       Total Liabilities                                          5,678,470.72     5,707,333.65




                                                                                                                             Page 1
10:22 AMNo.     1:17-bk-00021         DocLa777
                                            Quinta  Inns
                                                Filed    & SuitesEntered
                                                      03/24/20    - Elkview, WV 13:31:00
                                                                         03/24/20                            Page 59 of
                                                           69
                                                    Balance Sheet
03/20/20
Accrual Basis                                        As of February 29, 2020

                                                                               Jan 31, 20       Feb 29, 20
                       Equity
                         36000 · Retained Earnings                             (4,753,136.22)   (4,753,136.22)
                         Net Income                                               (36,268.76)      (83,728.38)

                       Total Equity                                            (4,789,404.98)   (4,836,864.60)

                     TOTAL LIABILITIES & EQUITY                                  889,065.74       870,469.05




                                                                                                                          Page 2
10:22 AMNo.     1:17-bk-00021             DocLa777
                                                Quinta  Inns
                                                    Filed    & SuitesEntered
                                                          03/24/20    - Elkview, WV 13:31:00
                                                                             03/24/20                          Page 60 of
                                                               69
                                                         Profit & Loss
03/20/20
Accrual Basis                                           January through February 2020

                                                                          Jan 20            Feb 20                 TOTAL
     Ordinary Income/Expense
          Income
             41000 · Room Revenue                                            68,203.82          50,997.53             119,201.35
             41004 · Gift Shop/Pantry Revenue                                   520.00           1,989.19               2,509.19

             Total Income                                                    68,723.82          52,986.72             121,710.54

             Cost of Goods Sold
               73250 · Cost of Food                                           4,520.78           2,312.25               6,833.03

             Total COGS                                                       4,520.78           2,312.25               6,833.03

           Gross Profit                                                      64,203.04          50,674.47             114,877.51

             Expense
               66100 · Salaries - General Management                          6,762.76           4,201.81              10,964.57
               66110 · Salaries - F&B                                         1,582.86           1,070.36               2,653.22
               66115 · Salaries - Housekeeping                                8,071.51           4,490.75              12,562.26
               66120 · Salaries - Front Office                               11,327.43           7,757.13              19,084.56
               66235 · Salaries - Maintenance                                 4,496.48           3,437.07               7,933.55
               66255 · Payroll Taxes                                         10,521.13           6,755.05              17,276.18
               69762 · Payroll Fees - Paychex                                 1,467.45             723.46               2,190.91

                69827 · Workers' Compensation                                      364.88            364.88                729.76
                71000 · Supplies
                   71100 · Guest Room Supplies                            1,060.66           1,171.92               2,232.58
                   71102 · Printing & Office Supplies                       479.97               0.00                 479.97
                   71104 · Cleaning Supplies                              2,626.03           1,828.30               4,454.33
                   71105 · Cleaning Supplies - F&B                           49.53              40.70                  90.23
                   71000 · Supplies - Other                                 867.44           7,664.47               8,531.91

                Total 71000 · Supplies                                        5,083.63          10,705.39              15,789.02

                71350 · Travel Agency Commission                                   321.56            502.31                823.87
                75000 · Utilities
                  75100 · Electricity                                     5,879.77          10,970.87              16,850.64
                  75151 · Gas                                               537.68             456.15                 993.83
                  75152 · Water-Sewage                                    3,121.28           4,155.23               7,276.51
                  75153 · Waste Removal                                     806.64             363.15               1,169.79
                  75154 · Internet Service                                  159.35              33.31                 192.66
                  75155 · Telephone Service                               3,155.54           2,258.38               5,413.92
                  75156 · Cable TV                                        2,518.16           2,492.53               5,010.69

                Total 75000 · Utilities                                      16,178.42          20,729.62              36,908.04

                76500 · Service Charges
                  76520 · Late Fees                                          68.82               0.00                 68.82
                  76523 · Wire fees                                          50.00               0.00                 50.00
                  76500 · Service Charges - Other                             3.00               0.00                  3.00

                Total 76500 · Service Charges                                      121.82               0.00               121.82

                76700 · Credit Card Processing Fees
                  76701 · American Express                                  126.12              68.22                 194.34
                  76703 · Merchant Services                                  38.29              34.28                  72.57
                  76700 · Credit Card Processing Fees - Other             1,695.86           1,702.98               3,398.84

                Total 76700 · Credit Card Processing Fees                     1,860.27           1,805.48               3,665.75

                767500 · Management Fee                                       1,750.00           1,750.00               3,500.00
                76800 · Professional Fees
                  76801 · Accounting                                      1,000.00           1,000.00               2,000.00

                Total 76800 · Professional Fees                               1,000.00           1,000.00               2,000.00

                774 · Postage and Delivery                                      604.52             181.40                 785.92
                77900 · Franchise Fees                                       13,882.92           8,421.88              22,304.80




                                                                                                                               Page 1
10:22 AMNo.     1:17-bk-00021           DocLa777
                                              Quinta  Inns
                                                  Filed    & SuitesEntered
                                                        03/24/20    - Elkview, WV 13:31:00
                                                                           03/24/20                         Page 61 of
                                                             69
                                                       Profit & Loss
03/20/20
Accrual Basis                                         January through February 2020

                                                                        Jan 20            Feb 20                TOTAL
                78000 · Repairs & Maintenance
                  78103 · Light Bulbs                                       0.00            978.01                978.01
                  78108 · Elevator                                          0.00            953.48                953.48
                  78111 · Plumbing                                        102.51              0.00                102.51
                  78113 · Landscaping-Grounds-Roads                       550.00            550.00              1,100.00
                  78114 · Small Equip Purchase and Repair                 176.55              0.00                176.55
                  78000 · Repairs & Maintenance - Other                    68.00              0.00                 68.00

                Total 78000 · Repairs & Maintenance                              897.06        2,481.49             3,378.55

                78953 · Vehicle Expense                                          0.00            192.91               192.91
                80400 · Property Tax - Personal                                898.60            898.60             1,797.20
                80405 · Property Tax - Real                                  5,946.37          5,946.37            11,892.74
                80450 · Property Insurance                                   3,935.14          3,935.14             7,870.28
                80460 · General Liability Insurance                            278.83            278.83               557.66

                85875 · Depreciation Expense                                 9,192.08          9,192.08            18,384.16
                85880 · Amortization Expense                                   135.08            135.08               270.16
                86000 · United States Trustee Fees                           1,270.00          1,177.00             2,447.00

             Total Expense                                                107,950.80         98,134.09            206,084.89

     Net Ordinary Income                                                   (43,747.76)       (47,459.62)          (91,207.38)

     Other Income/Expense
       Other Income
          Reginia F. Ranson                                                      0.00                0.00               0.00
          802 · Other Income                                                 7,479.00                0.00           7,479.00

           Total Other Income                                                7,479.00                0.00           7,479.00

     Net Other Income                                                        7,479.00                0.00           7,479.00

  Net Income                                                               (36,268.76)       (47,459.62)          (83,728.38)




                                                                                                                           Page 2
10:37 AMNo.     1:17-bk-00021        La Quinta
                                     Doc       Inn &03/24/20
                                         777 Filed   Suites - Summersville,  WV13:31:00
                                                               Entered 03/24/20                                Page 62 of
                                                         69
                                                  Balance Sheet
03/20/20
Accrual Basis                                           As of February 29, 2020

                                                                                  Jan 31, 20      Feb 29, 20
                     ASSETS
                       Current Assets
                         Checking/Savings
                            10525 · DDA UB OP 6222                                   33,514.47       32,953.47

                          Total Checking/Savings                                     33,514.47       32,953.47

                          Other Current Assets
                            12455.1 · Due To Due From - CLK                       -1,566,468.09   -1,566,468.09
                            12455.2 · Due To Due From - ELK                           16,550.00       16,550.00
                            12455.3 · Due To Due From - EKV                          200,914.08      200,914.08
                            12455.4 · Due To Due From - FMT                          245,497.39      245,497.39
                            12455.5 · Due To Due From - KAN                          -13,667.50      -13,667.50
                            14100 · Food Inventory                                       372.01          372.01
                            15102 · Prepaid Insurance                                 27,189.32       27,189.32

                          Total Other Current Assets                              -1,089,612.79   -1,089,612.79

                       Total Current Assets                                       -1,056,098.32   -1,056,659.32

                       Fixed Assets
                          M&E EG CIS Summersville                                    118,354.00      118,354.00
                          16005 · Franchise Fees - Deposits                           32,500.00       32,500.00
                          17100 · Furniture, Fixtures & Equipment                  1,167,518.87    1,167,518.87
                          17110 · Land                                               402,500.00      402,500.00
                          17130 · Building & Improvements SUM                      4,797,078.29    4,797,078.29
                          17180 · Accum Depreciation - Corp Equi                  -3,612,393.05   -3,612,393.05
                          17850 · Accum Amortization                                 -47,770.16      -48,116.49

                       Total Fixed Assets                                         2,857,787.95    2,857,441.62

                       Other Assets
                         16000 · Security Deposit                                     5,100.00        5,100.00
                         17800 · Deferred Financing Costs                            34,920.00       34,920.00
                         17800.1 · Loan Fees - CB&T 132510409871                     42,865.25       42,865.25
                         17800.2 · Loan Fees - CB&T 132510409872                        258.20          258.20
                         17800.3 · Loan Fees - CB&T 21426                            13,742.87       13,742.87

                       Total Other Assets                                            96,886.32       96,886.32

                     TOTAL ASSETS                                                 1,898,575.95    1,897,668.62

                     LIABILITIES & EQUITY
                        Liabilities
                           Current Liabilities
                               Accounts Payable
                                  20200 · Accounts Payable-Pre-Petition             323,435.38      323,435.38
                                  20300 · Accounts payable-Post Petition             63,559.14       63,559.14

                             Total Accounts Payable                                 386,994.52      386,994.52

                             Other Current Liabilities
                               22430 · Accrued Property Taxes                       108,920.64      108,920.64
                               22470 · Accrued Expenses                              43,266.59       44,281.59
                               22700 · Due to Bill Abruzzino                          3,000.00        3,000.00

                             Total Other Current Liabilities                        155,187.23      156,202.23

                          Total Current Liabilities                                 542,181.75      543,196.75

                          Long Term Liabilities
                            30502 · N/P CB&T 21426                                5,347,985.21    5,347,985.21

                          Total Long Term Liabilities                             5,347,985.21    5,347,985.21

                       Total Liabilities                                          5,890,166.96    5,891,181.96




                                                                                                                            Page 1
10:37 AMNo.     1:17-bk-00021         La Quinta
                                      Doc       Inn &03/24/20
                                          777 Filed   Suites - Summersville,  WV13:31:00
                                                                Entered 03/24/20                            Page 63 of
                                                          69
                                                   Balance Sheet
03/20/20
Accrual Basis                                        As of February 29, 2020

                                                                               Jan 31, 20      Feb 29, 20
                       Equity
                         36000 · Retained Earnings                             -3,990,080.91   -3,990,080.91
                         Net Income                                                -1,510.10       -3,432.43

                       Total Equity                                            -3,991,591.01   -3,993,513.34

                     TOTAL LIABILITIES & EQUITY                                1,898,575.95    1,897,668.62




                                                                                                                         Page 2
10:37 AMNo.     1:17-bk-00021         La Quinta
                                      Doc       Inn &03/24/20
                                          777 Filed   Suites - Summersville,  WV13:31:00
                                                                Entered 03/24/20                             Page 64 of
                                                          69
                                                   Profit & Loss
03/20/20
Accrual Basis                                        January through February 2020

                                                                              Jan 20     Feb 20      TOTAL
                       Ordinary Income/Expense
                            Expense
                               69762 · Payroll Fees - Paychex                  110.00      559.75      669.75

                                  71000 · Supplies                               0.00        0.00        0.00

                                  73320 · Licenses and Permits                  25.00        0.00       25.00
                                  76700 · Credit Card Processing Fees            0.77        1.25        2.02

                                  76800.2 · Professional Fees - Accounting    1,000.00   1,000.00    2,000.00
                                  85880 · Amortization Expense                  346.33     346.33      692.66
                                  86000 · Unitied States Trustee Fees            28.00      15.00       43.00

                            Total Expense                                     1,510.10   1,922.33    3,432.43

                       Net Ordinary Income                                   -1,510.10   -1,922.33   -3,432.43

                     Net Income                                              -1,510.10   -1,922.33   -3,432.43




                                                                                                                          Page 1
10:44 AMNo.     1:17-bk-00021           Doc 777        Filed Kanawha
                                                             03/24/20 City
                                                                       Entered 03/24/20 13:31:00               Page 65 of
                                                                  69
                                                           Balance Sheet
03/20/20
Accrual Basis                                               As of February 29, 2020

                                                                            Jan 31, 20            Feb 29, 20
                  ASSETS
                    Current Assets
                      Checking/Savings
                         DDA FBOC KAN 1192                                            40,127.02           46,877.98

                       Total Checking/Savings                                         40,127.02           46,877.98

                       Other Current Assets
                         Prepaid Insurance                                             5,555.70            4,861.23
                         Due to Due From
                            CLK                                             (794,678.66)          (794,678.66)
                            EKV                                              (50,289.21)           (50,289.21)
                            FMT                                             (109,447.19)          (109,447.19)
                            SUM                                               13,667.50             13,667.50

                          Total Due to Due From                                   (940,747.56)          (940,747.56)

                       Total Other Current Assets                                 (935,191.86)          (935,886.33)

                    Total Current Assets                                          (895,064.84)          (889,008.35)

                    Fixed Assets
                       Accumulated Amortization                                     (2,938.34)            (2,980.92)
                       Accumulated Depreciation                                   (542,104.31)          (548,784.73)
                       Buildings and Improvements
                          Hyatt                                                9,411.33             9,411.33
                          Verizon Building                                   376,911.83           376,911.83
                          Buildings and Improvements - Other                 525,389.02           525,389.02

                       Total Buildings and Improvements                            911,712.18            911,712.18

                       CWIP                                                        827,943.04            827,943.04
                       Land                                                      1,517,000.00          1,517,000.00
                       Land Improvements                                         1,386,758.80          1,386,758.80

                    Total Fixed Assets                                           4,098,371.37          4,091,648.37

                    Other Assets
                       Loan Fees - First Bank 351018                                   7,664.00            7,664.00

                    Total Other Assets                                                 7,664.00            7,664.00

                  TOTAL ASSETS                                                   3,210,970.53          3,210,304.02

                  LIABILITIES & EQUITY
                     Liabilities
                        Current Liabilities
                            Accounts Payable
                               Accounts payable-Post Petition                         12,000.00           12,147.62
                               Accounts Payable-Pre-Petition                             949.50              949.50

                          Total Accounts Payable                                      12,949.50           13,097.12

                          Other Current Liabilities
                            Due to Bill Abruzzino                                      2,000.00            2,000.00
                            Accrued Expenses                                           1,779.20            1,276.48
                            Property Taxes Payable                                    40,423.03           46,197.75

                          Total Other Current Liabilities                             44,202.23           49,474.23

                       Total Current Liabilities                                      57,151.73           62,571.35

                       Long Term Liabilities
                         N/P First Bank 330005                                   1,327,755.22          1,315,027.40
                         N/P First Bank 351018                                     314,237.78            314,237.78

                       Total Long Term Liabilities                               1,641,993.00          1,629,265.18

                    Total Liabilities                                            1,699,144.73          1,691,836.53



                                                                                                                            Page 1
10:44 AMNo.     1:17-bk-00021            Doc 777        Filed Kanawha
                                                              03/24/20 City
                                                                        Entered 03/24/20 13:31:00          Page 66 of
                                                                   69
                                                             Profit & Loss
03/20/20
Accrual Basis                                          January through February 2020

                                                                  Jan 20            Feb 20            TOTAL
                  Ordinary Income/Expense
                       Income
                          Property Tax Income                         2,498.49           2,581.82         5,080.31
                          Insurance Income                              610.19             651.86         1,262.05
                          CAM Income                                    644.40             844.40         1,488.80
                          Rental Income                              17,948.04          22,478.04        40,426.08
                          Tenant Reimbursements                         700.00           2,790.81         3,490.81

                       Total Income                                  22,401.12          29,346.93        51,748.05

                     Gross Profit                                    22,401.12          29,346.93        51,748.05

                       Expense
                         Amortization Expense                            42.58               42.58           85.16
                         Bank Service Charges                             0.00                1.49            1.49
                         Depreciation Expense                         6,680.42            6,680.42       13,360.84
                         Insurance Expense                              694.47              694.47        1,388.94
                         Interest Expense
                            Loan #351018                          1,528.45              0.00          1,528.45
                            Loan #330005                          6,621.18          6,558.47         13,179.65

                             Total Interest Expense                   8,149.63            6,558.47       14,708.10

                             Managment Fee                              850.00             850.00         1,700.00
                             Professional Fees
                                Accounting Fees                     500.00             500.00         1,000.00

                             Total Professional Fees                    500.00             500.00         1,000.00

                             Repairs and Maintenance                         0.00          730.00           730.00
                             Tax
                               B&O                                  224.01            293.47            517.48
                               Property                           5,774.72          5,774.72         11,549.44

                             Total Tax                                5,998.73            6,068.19       12,066.92

                             United States Trustee Fees                 327.00             432.00           759.00
                             Utilities
                                Electric                            341.05             147.62          488.67

                             Total Utilities                            341.05             147.62           488.67

                       Total Expense                                 23,583.88          22,705.24        46,289.12

                  Net Ordinary Income                                 (1,182.76)          6,641.69        5,458.93

                Net Income                                            (1,182.76)          6,641.69        5,458.93




                                                                                                                        Page 1
10:44 AMNo.     1:17-bk-00021       Doc 777    Filed Kanawha
                                                     03/24/20 City
                                                               Entered 03/24/20 13:31:00          Page 67 of
                                                          69
                                                   Balance Sheet
03/20/20
Accrual Basis                                   As of February 29, 2020

                                                                Jan 31, 20           Feb 29, 20
                    Equity
                      Retained Earnings                              1,513,008.56         1,513,008.56
                      Net Income                                        (1,182.76)            5,458.93

                    Total Equity                                     1,511,825.80         1,518,467.49

                  TOTAL LIABILITIES & EQUITY                         3,210,970.53         3,210,304.02




                                                                                                               Page 2
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 68 of
                                         69
No. 1:17-bk-00021   Doc 777   Filed 03/24/20   Entered 03/24/20 13:31:00   Page 69 of
                                         69
